PER CURIAM.
This is an appeal from an order denying appellant’s post-conviction motion to set aside a judgment of conviction and imposition of sentence on a charge of aiding and abetting as a principal in the first degree the commission of a felony, to wit: uttering a forged instrument.
The briefs and record on appeal herein having been fully considered, and it ap*287pearing therefrom that appellant has failed to demonstrate that the order appealed is erroneous, the said order is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.